Title: To Alexander Hamilton from John B. Church, 15 June 1784
From: Church, John B.
To: Hamilton, Alexander


Paris June 15th 1784
My Dear Sir
I arrived here three Days since, and cannot let slip the Opportunity which the Departure of the Marquis de la Fayette offers me to drop you a Line. I cannot say how long I shall remain here, but I shall not exceed next week, unless a Treaty that Wadsworth and myself are about entering on with the Farmers General to supply them with Tobacco should take Place in which Case I may be detained here some Time. I propose spending the next Winter here with Mrs. Church, and in May following shall take my Passage for America where I hope to embrace Mrs. Hamilton and yourself. Of public Affairs it is needless to write you as the Marquis will furnish you more ample Information than I possibly can. Wadsworth will go to America immediately on our Return to England and by him I shall write you and more fully. Present my best and most affectionate Wishes to Mrs. Hamilton and believe me most cordially Yours & &
J B Church
Alexr Hamilton Esqr.
